Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 1 of 26 PageID #:5




               EXHIBIT A
                                           Case:
                      Return Date: No return  date1:21-cv-04332
                                                   scheduled     Document12-Person
                                                                          #: 1-1 Filed: 08/13/21
                                                                                     Jury                                              Page 2 of 26 PageID #:6
                      Hearing Date: 10/14/2021 10:00 AM - 10:00 AM
                      Courtroom Number: 2405
                      Location: District 1 Court                                                                                                               FILED
                              Cook County, IL                                                                                                                  6/16/2021 3:39 PM
                                                                                                                                                               IRIS Y. MARTINEZ
                                                                                                                                                               CIRCUIT CLERK
                                                                                                                                                               COOK COUNTY, IL
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                                                                                                                               2021CH02936

                                                                                                                                                               13712746
                                            Chancery Division Civil Cover Sheet
                                            General Chancery Section                                                                                            (12/01/20) CCCH 0623

                                                                                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                        COUNTY DEPARTMENT, CHANCERY DIVISION


                                            Melinda Stallworth
                                                                                                         Plaintiff
                                                                                v.                                   Case No: 
                                                                                                                               2021CH02936
                                            Terrill Outsourcing Group, LLC d/b/a Superlative RM, et. al.
                                                                                                  Defendant

                                                                                         CHANCERY DIVISION CIVIL COVER SHEET
                                                                                             GENERAL CHANCERY SECTION
                                            A Chancery Division Civil Cover Sheet - General Chancery Section shall be filed with the initial complaint in all actions filed in the General
                                            Chancery Section of Chancery Division. The information contained herein is for administrative purposes only. Please check the box in
                                            front of the appropriate category which best characterizes your action being filed.
                                            Only one (1) case type may be checked with this cover sheet.
                                            0005        Administrative Review                                        0017      Mandamus
                                            0001    ✔   Class Action                                                 0018      Ne Exeat
                                            0002        Declaratory Judgment                                         0019      Partition
                                            0004        Injunction                                                   0020      Quiet Title
                                                                                                                     0021      Quo Warranto
                                            0007        General Chancery                                             0022      Redemption Rights
                                            0010        Accounting                                                   0023      Reformation of a Contract
                                            0011        Arbitration                                                  0024      Rescission of a Contract
                                            0012        Certiorari                                                   0025      Specific Performance
                                            0013        Dissolution of Corporation                                   0026      Trust Construction
                                            0014        Dissolution of Partnership                                   0050      Internet Take Down Action (Compromising Images)
                                            0015        Equitable Lien
                                            0016        Interpleader                                                              Other (specify) ____________________________

                                                          62709
                                               Atty. No.: ________________              Pro Se 99500
                                                                                                                     Pro Se Only:      I have read and agree to the terms of the Clerk’s
                                            Atty Name: Chicago Consumer Law Center, P.C.                                              Clerk’s Office Electronic Notice Policy and
                                                                                                                                       choose to opt in to electronic notice from the
                                            Atty. for: Plaintiff                                                                      Clerk’s office for this case at this email address:
                                            Address: 33   N. Dearbon St. Suite 400
                                                                                                                     Email: statedocket@cclc-law.com
                                                  Chicago
                                            City: ____________________________        IL
                                                                               State: ____
                                                  60602
                                            Zip: ________
                                                       312-858-3239
                                            Telephone: ________________________

                                            Primary Email: Bryan.Thompson@cclc-law.com
                                                                             Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                                  cookcountyclerkofcourt.org
                                                                                                              Page 1 of 1
                                                 Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 3 of 26 PageID #:7




                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                             MELINDA STALLWORTH,
                                             Individually and on behalf of all others
                                             similarly situated,                                        Case No.:

                                                             Plaintiff,
                                                    v.
                                                                                                        CLASS ACTION
                                             TERRILL OUTSOURCING GROUP,
                                             LLC D/B/A SUPERLATIVE RM and
                                             BUREAUS INVESTMENT GROUP                                   JURY DEMAND
                                             PORTFOLIO NO 15, LLC

                                                             Defendants.




                                                                            CLASS ACTION COMPLAINT

                                                   Plaintiff Melinda Stallworth, individually and on behalf of all others similarly situated,

                                            brings this action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

                                            (“FDCPA”) for a finding that the Defendants’ actions violated the FDCPA, and to recover

                                            damages for Defendants’ violations thereof, and alleges:

                                                                               NATURE OF THE CASE

                                                   1.      The FDCPA is a broad, remedial statute that prohibits unfair or unconscionable

                                            collection methods, conduct which harasses or abuses any debtor, and the use of any false or

                                            deceptive statements in connection with debt collection attempts.

                                                   2.      In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the

                                            use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

                                            debt collection practices contribute to the number of personal bankruptcies, to marital instability,

                                            to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).
                                                                                             1
                                                 Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 4 of 26 PageID #:8




                                                   3.      Moreover, Congress has explicitly described the FDCPA as regulating “abusive

                                            practices” in debt collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                            collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15

                                            U.S.C. §§ 1692(e) (“It is the purpose of this subchapter to eliminate abusive debt collection

                                            practices by debt collectors, to insure that those debt collectors who refrain from using abusive

                                            debt collection practices are not competitively disadvantaged, and to promote consistent State

                                            action to protect consumers against debt collection abuses”).

                                                   4.      To this end, the FDCPA encourages consumers to act as “private attorneys

                                            general” to enforce the public policies and protect the civil rights expressed therein. Crabill v.

                                            Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001).

                                                   5.      Because of this, courts have held that “the FDCPA's legislative intent emphasizes

                                            the need to construe the statute broadly, so that we may protect consumers against debt

                                            collectors’ harassing conduct.” and that “[t]his intent cannot be underestimated.” Ramirez v.

                                            Apex Financial Management LLC, 567 F. Supp. 2d 1035, 1042 (N.D. Ill. 2008).

                                                   6.      Plaintiff seeks to enforce those policies and civil rights which are expressed

                                            through the FDCPA, 15 U.S.C. § 1692 et seq.

                                                   7.      “An action to enforce any liability created by [the FDCPA] may be brought in any

                                            appropriate United States district court without regard to the amount in controversy, or in any

                                            other court of competent jurisdiction, within one year from the date on which the violation

                                            occurs.” 15 U.S.C. § 1692k(d).

                                                                             JURISDICTION AND VENUE

                                                   8.      Jurisdiction over the Defendants is proper under 735 ILCS 5/2-209(a)(l)

                                            (transaction of any business within this State), section 2-209(b)(4) (corporation doing business


                                                                                             2
                                                 Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 5 of 26 PageID #:9




                                            within this State), and section 2-209(c) (any other basis now or hereafter permitted by the Illinois

                                            Constitution and the Constitution of the United States).
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                     9.    Venue is proper in this County pursuant to 735 ILCS 5/2-101, because this is the

                                            county in which the transactions and occurrences at issue, or some part thereof, occurred. In

                                            addition, the Defendants do business in this County and have registered agents located in this

                                            State. 735 ILCS 5/2-102(a).

                                                     10.   Pursuant to General Order No. 1.2 of the Circuit Court of Cook County, this

                                            action is properly before the Chancery Division of the County Department because it is a

                                            putative Class Action.

                                                                                           PARTIES

                                                     11.    Plaintiff Melinda Stallworth was a resident and citizen of the State of Illinois

                                            during all times relevant to this complaint.

                                                     12.    Defendant Terrill Outsourcing Group, LLC d/b/a Superlative RM (“SRM”) is a

                                            California based limited liability company with its principal place of business located at 9355 E.

                                            Stockton Blvd, Suite 210, Elk Grove, California 95624.

                                                     13.    Defendant SRM acts as a debt collector as defined by § 1692a(6) of the FDCPA

                                            because it uses the instrumentalities of interstate commerce including the telephone and/or the

                                            mails in its business, the principal purpose of which is the collection of defaulted consumer

                                            debts.

                                                     14.    Defendant SRM also acts as a debt collector as defined by § 1692a(6) of the

                                            FDCPA as it regularly attempts to collect, directly or indirectly, debts owed or due or asserted to

                                            be owed or due another.

                                                     15.    Defendant Bureaus Investment Group Portfolio No 15, LLC (“BIG 15”) is an


                                                                                              3
                                                Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 6 of 26 PageID #:10




                                            Illinois based limited liability company with its principal place of business located at 650

                                            Dundee Road, Suite 370, Northbrook, IL 60062.
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                   16.      Defendant BIG 15 acts as a debt collector as defined by § 1692a(6) of the

                                            FDCPA because it uses the instrumentalities of interstate commerce including the telephone

                                            and/or the mails in its business, the principal purpose of which is the collection of defaulted

                                            consumer debts.

                                                   17.      Defendant BIG 15 also acts as a debt collector as defined by § 1692a(6) of the

                                            FDCPA as it is a debt buyer and employed SRM to collect alleged defaulted consumer debts on

                                            its behalf, which debts were originally owed or due or asserted to be owed or due another.

                                                                              FACTUAL ALLEGATIONS

                                                   18.     According to the Defendants, Plaintiff incurred a debt for goods and/or services

                                            used for personal, family or household purposes (“Alleged Debt”).

                                                   19.     The alleged debt is thus a “debt” as that term is defined by § 1692a(5) of the

                                            FDCPA.

                                                   20.     The Defendants have alleged that Plaintiff failed to make full payment and the

                                            debt entered default and was charged off.

                                                   21.     SRM was subsequently hired or retained to attempt to collect the alleged debt

                                            from Plaintiff on behalf of BIG 15.

                                                   22.     Defendant SRM began attempting to collect the alleged debt from Plaintiff and

                                            sent Plaintiff a collection letter on or about January 8, 2021. (Exhibit A, Collection Letter).

                                                   23.     The Letter conveyed information regarding the alleged debt, including an account

                                            number and balance due on the alleged debt.




                                                                                              4
                                                Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 7 of 26 PageID #:11




                                                   24.     The Letter was thus a “communication” as that term is defined at § 1692a(2) of

                                            the FDCPA.
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                   25.     On information and belief, the letter was produced with the assistance of a third-

                                            party letter vendor.

                                                   26.     Exhibit A contains information regarding a designated Post Office Box in Oaks,

                                            Pennsylvania. This Post Office Box has been attributed to a well-known third party letter

                                            vendor.

                                                   27.     In this case, the Oaks, Pennsylvania letter vendor would have required certain

                                            information prior to sending a sending to Plaintiff, including Plaintiff’s name, address, account

                                            number, the alleged creditor to whom she owes money, and the amount of the alleged debt.

                                                   28.     This information would have been sent by the Defendants as a matter of course to

                                            the third party letter vendor, who would then use this information about Plaintiff to populate the

                                            template letter and communicate this information to Plaintiff.

                                                   29.     Defendants communicated information about Plaintiff’s alleged debt to third

                                            parties, including the third-party letter vendor, in violation of law.

                                                   30.     15 U.S.C. § 1692a(2) of the FDCPA states in relevant part:

                                                           The term "communication" means the conveying of information regarding a
                                                           debt directly or indirectly to any person through any medium.

                                                   31.     This information about Plaintiff was a communication as it is defined by the

                                            FDCPA because it related to information about Plaintiff’s alleged debt to a third-party.

                                                   32.     This communication also included numerous highly personal and private details

                                            such as account number and home address, that would not necessarily be publicly available.

                                                   33.     15 U.S.C. § 1692c(b) of the FDCPA states in relevant part:

                                                           (b) Communication with third parties;


                                                                                               5
                                                Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 8 of 26 PageID #:12




                                                            Except as provided in section 1692b of this title, without the prior consent of
                                                            the consumer given directly to the debt collector, or the express permission of
                                                            a court of competent jurisdiction, or as reasonably necessary to effectuate a
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                            postjudgment judicial remedy, a debt collector may not communicate, in
                                                            connection with the collection of any debt, with any person other than the
                                                            consumer, his attorney, a consumer reporting agency if otherwise permitted
                                                            by law, the creditor, the attorney of the creditor, or the attorney of the debt
                                                            collector.

                                                    34.     Defendants violated § 1692c(b) of the FDCPA when they communicated

                                            information in connection with an alleged debt about Plaintiff, to a third party, when they had no

                                            legal right to do so.

                                                    35.     At no time did Plaintiff provide prior consent to the Defendants to communicate

                                            this highly private financial information to a third party.

                                                    36.     At no point did a court of competent jurisdiction provide authorization for

                                            Defendants to communicate this information about Plaintiff.

                                                    37.     This communication was not reasonably necessary to effectuate a postjudgment

                                            judicial remedy.

                                                    38.     The communication to the third party letter vendor was not to the consumer, their

                                            attorney, a consumer reporting agency, the creditor, the attorney of the creditor, or the attorney

                                            of the debt collector.

                                                    39.     Defendants’ communications regarding Plaintiff’s alleged debt caused an outside

                                            party to obtain this highly sensitive information about Plaintiff.

                                                    40.     The Defendants had no legal right to communicate this information about Plaintiff

                                            to a third party that was not specifically authorized to receive it under 15 U.S.C. § 1692c(b) of

                                            the FDCPA.




                                                                                              6
                                                Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 9 of 26 PageID #:13




                                                     41.    15 U.S.C. § 1692f of the FDCPA provides in relevant part:

                                                            Unfair practices
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                            A debt collector may not use unfair or unconscionable means to collect or
                                                            attempt to collect any debt.
                                                     42.    Defendants violated § 1692f by communicating private financial information

                                            about Plaintiff to a third-party in its attempt to collect the alleged debt.

                                                     43.    BIG 15 authorized, directed, and ratified every action taken by SRM on its

                                            behalf, and is liable for the acts and omissions of SRM, committed in connection with efforts to

                                            collect the alleged debt from Plaintiff. See Fox v. Citicorp Credit Services, Inc., 15 F. 3d 1507

                                            (9th Cir. 1994); Pollice v. National Tax Funding, L.P., 225 F. 3d 379 (3rd Cir. 2000).

                                                     44.    A debt collector bears the burden of monitoring the activities of those it enlists to

                                            collect debts on its behalf. Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317 (7th Cir.

                                            2016).

                                                     45.    The Defendants’ collection communications are to be interpreted under the

                                            “unsophisticated consumer” standard. Gammon v. GC Services, Ltd. Partnership, 27 F.3d 1254,

                                            1257 (7th Cir. 1994).

                                                                             COUNT I
                                                     FAIR DEBT COLLECTION PRACTICES ACT- ON BEHALF OF A CLASS

                                                     46.    Plaintiff re-alleges the preceding paragraphs as is set forth fully in this Count.

                                                     47.    The Defendants violated § 1692c(b) of the FDCPA when it communicated

                                            information in connection with an alleged debt about Plaintiff, to a third party, when it had no

                                            legal right to do so.

                                                     48.    The Defendants violated § 1692f by communicating private financial information

                                            about Plaintiff to a third-party in its attempt to collect the alleged debt.



                                                                                               7
                                               Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 10 of 26 PageID #:14




                                                                                CLASS ALLEGATIONS

                                                   49.     Plaintiff brings this claim on behalf of a class. The class consists of: (a) all
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                            individuals with Illinois addresses; (b) who were sent a collection letter, by or on behalf of

                                            Terrill Outsourcing Group, LLC, in the form represented by Exhibit A to Plaintiff’s Class

                                            Action Complaint; (c) to collect a consumer debt allegedly owed to Bureaus Investment Group

                                            Portfolio No 15, LLC; (d) that was sent on or after a date one year prior to the filing of this

                                            action under the FDCPA; and (e) that was not returned as undeliverable by the postal service.

                                                   50.     Plaintiff may alter the class definition to conform to developments in the case and

                                            discovery.

                                                   51.     The proposed class meets all requirements under 735 ILCS 5/2-801.

                                                   52.     Numerosity: Upon information and belief, the Class is so numerous that

                                            joinder of all individual plaintiffs would be impracticable. The exact number of class members is

                                            presently unknown and can only be ascertained through discovery because that information is

                                            exclusively in the possession of the Defendants. However, it is reasonable to infer that more than

                                            40 Illinois consumers are members of the class. Class members can be easily identified through

                                            Defendants’ records or by other means. Class members may be notified of the pendency of this

                                            action by recognized, Court-approved notice dissemination methods, which may include U.S.

                                            mail, electronic mail, Internet postings, and/or published notice.

                                                   53.     Commonality and Predominance: This action involves common questions of

                                            law and fact, which predominate over any questions affecting individual class members,

                                            including, without limitation:

                                                   (a) whether the Defendants communicated information about the alleged debt to a third

                                                   party when it had no legal right to do so; and

                                                   (b) whether such communications violate the FDCPA.

                                                                                              8
                                               Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 11 of 26 PageID #:15




                                                   54.     Adequacy of Representation: Plaintiff is an adequate representative of the

                                            Class because their interests do not conflict with the interests of the class members they seek
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                            to represent and Plaintiff intends to prosecute this action vigorously. Plaintiff has retained

                                            counsel competent and experienced in class action litigation. The interests of the Class will be

                                            fairly and adequately protected by Plaintiff and Plaintiff’s counsel and Plaintiff’s claim is

                                            typical of the claims of the class members.

                                                   55.     Superiority: A class action in this case would be superior to any other

                                            available means for the fair and efficient adjudication of this controversy, and no unusual

                                            difficulties are likely to be encountered in the management of this class action. The damages

                                            or other financial detriment suffered by Plaintiff and the class members are relatively small

                                            compared to the burden and expense that would be required to individually litigate their

                                            claims against Defendants, so it would be impracticable for class members to individually

                                            seek redress for Defendants’ wrongful conduct. Individualized litigation creates a potential for

                                            inconsistent or contradictory judgments and increases the delay and expense to all parties and

                                            the judicial system. By contrast, the class action device presents far fewer management

                                            difficulties, and provides the benefits of single adjudication, economy of scale, and

                                            comprehensive supervision by a single court.

                                                                                REQUEST FOR RELIEF

                                                    WHEREFORE, Plaintiff asks for an award in their favor and against the Defendants as

                                             follows:

                                                           A.      Certification of the proposed class;

                                                           B.      Designation of Plaintiff as representative of the proposed Class and
                                                                   designation of Plaintiff’s counsel as Class counsel;

                                                           C.      Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                                                                                              9
                                              Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 12 of 26 PageID #:16




                                                        D.     Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                                                        E.     Attorney’s fees, litigation expenses and costs of suit pursuant to 15 U.S.C
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                               § 1692k(a)(3); and

                                                        F.     Such other or further relief as the court deems proper.




                                                                                                                   Respectfully Submitted,

                                                                                                            By: /s/ Bryan Paul Thompson
                                                                                                             One of Plaintiff’s Attorneys
                                            Bryan Paul Thompson
                                            Robert W. Harrer
                                            CHICAGO CONSUMER LAW CENTER, P.C.
                                            Cook County Firm No. 62709
                                            33 N. Dearborn St., Suite 400
                                            Chicago, Illinois 60602
                                            Tel. 312-858-3239
                                            Fax 312-610-5646
                                            bryan.thompson@cclc-law.com
                                            rob.harrer@cclc-law.com

                                            Stacy M. Bardo
                                            Bardo Law, P.C. (Cook County Firm No. 59596)
                                            22 West Washington Street, Suite 1500
                                            Chicago, Illinois 60602
                                            Tel: (312) 219-6980
                                            Fax: (312) 219-6981
                                            Stacy@bardolawpc.com




                                                                                        10
                                               Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 13 of 26 PageID #:17




                                                                      DOCUMENT PRESERVATION DEMAND

                                                    Plaintiff hereby demands that Defendants take affirmative steps to preserve all recordings,
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                            data, documents, and all other tangible things that relate to Plaintiff, the events described herein,
                                            any third party associated with any telephone call, campaign, account, sale or file associated with
                                            Plaintiff, and any account or number or symbol relating to them. These materials are likely very
                                            relevant to the litigation of this claim. If Defendants are aware of any third party that has
                                            possession, custody, or control of any such materials, Plaintiff demands that Defendants request
                                            that such third party also take steps to preserve the materials. This demand shall not narrow the
                                            scope of any independent document preservation duties of the Defendants.

                                                                                                                  By: /s/ Bryan Paul Thompson
                                                                                                                   One of Plaintiff’s Attorneys

                                                                       NOTICE OF LIEN AND ASSIGNMENT

                                            Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as a
                                            court awards. All rights relating to attorney’s fees have been assigned to counsel.

                                                                                                                  By: /s/ Bryan Paul Thompson
                                                                                                                   One of Plaintiff’s Attorneys




                                             Bryan Paul Thompson
                                             Robert W. Harrer
                                             CHICAGO CONSUMER LAW CENTER, P.C.
                                             (Cook County Firm No. 62709)
                                             33 N. Dearborn St., Suite 400
                                             Chicago, Illinois 60602
                                             Tel. 312-858-3239
                                             Fax 312-610-5646
                                             bryan.thompson@cclc-law.com
                                             rob.harrer@cclc-law.com

                                             Stacy M. Bardo
                                             Bardo Law, P.C. (Cook County Firm No. 59596)
                                             22 West Washington Street, Suite 1500
                                             Chicago, Illinois 60602
                                             Tel: (312) 219-6980
                                             Fax: (312) 219-6981
                                             Stacy@bardolawpc.com




                                                                                             11
                                          Case:
                      Return Date: No return     1:21-cv-04332
                                              date scheduled   Document   #: 1-1 Filed: 08/13/21 Page 14 of 26 PageID #:18
                      Hearing Date: 10/14/2021 10:00 AM - 10:00 AM
                      Courtroom Number: 2405
                      Location: District 1 Court                                                                 FILED
                              Cook County, IL                                                                    6/16/2021 3:39 PM
                                                                                                                 IRIS Y. MARTINEZ
                                                                                                                 CIRCUIT CLERK
                                                                                                                 COOK COUNTY, IL
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                                                                                 2021CH02936

                                                                                                                 13712746




                                                     EXHIBIT A
                                                                r . u. d o x y u r
                                                         Case: 1:21-cv-04332       Document #: 1-1 Filed: 08/13/21 Page 15 of 26 PageID #:19
                                                                Elk Grove, CA 95759-0967
                                                                Web: www. superlativerm. com
                                                                        Email: customercare@ superlativerm com
                                                                        Toll Free: 888-441-4544
                                                                                                     -
                                                                        Hours: Mon-Fri 8:00 AM 5:00 PM PST
                                                                                                                                                               01/08/2021
                                                                                                 YOUR ACCOUNT INFORMATION
                                                    CURRENT CREDITOR:                                                  BUREAUS INVESTMENT GROUP PORTFOLIO NO 15 LLC
FILED DATE: 6/16/2021 3:39 PM 2021CH02936




                                                    ORIGINAL CREDITOR:
                                                    MERCHANT:
                                                    ORIGINAL CREDITOR ACCT:                                                                                            Comenity Capital Bank
                                                    BALANCE DUE:                                                                                                                                0.00
                                                                                                                                                                                             $555.79
                                                    REFERENCE NUMBER:
                                            Dear MELINDA      STALLWORTH
                                                                                               c » ector . This is an attempt to collect a debt and any information obtained will be
                                                '       'f
                                            used for tha purpose
                                                                      3 professional debt
                                                                                                 °


                                            HMMBBHB
                                             PAYMENT OPTIONS
                                                             Q        • Pay  online by visiting our website www. superlativerm. com
                                                                      • Pay by phone by calling 888-441-4544
                                                             E3       • Mail in check or money order with the coupon below.
                                                                                                                                                                               it at.
                                                             Please detach and return lower portion with your payment for proper credit please write TBI164682 on your check



                                                                  PO Box 1259                                                        STATEMENT DATE           PAY THIS AMOUNT                     REFERENCE #
                                                                  Dept . # 158897                                                     01/08/2021                 $555.79
                                                                  Oaks, PA 19456                                                  PAYMENT DUE DATE         SHOW AMOUNT PAID HERE

                                                                                                                                 V    PAY NOW
                                                                                                                                             For your convenience, we accept payments online using
                                                                                                                                             Visa, MasterCard , Discover, and AmEx .

                                               ( ) PAY ONLINE: www.superlativerm.com                                             PLEASE MAKE CHECKS AND MONEY ORDERS PAYABLE TO:


                                                                                                      mi
                                                                                                                                 Superlative RM
                                                                                                                                 P.O. Box 967
                                                      MELINDA STALLWORTH                                                         Elk Grove , CA 95759-0967
                                                                                                                                                      MI in                             in   in




                                                                                                                                                                                                   158718-1-2226
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 16 of 26 PageID #:20
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 17 of 26 PageID #:21
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 18 of 26 PageID #:22
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 19 of 26 PageID #:23
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 20 of 26 PageID #:24
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 21 of 26 PageID #:25
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 22 of 26 PageID #:26
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 23 of 26 PageID #:27
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 24 of 26 PageID #:28
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 25 of 26 PageID #:29
Case: 1:21-cv-04332 Document #: 1-1 Filed: 08/13/21 Page 26 of 26 PageID #:30
